J-S08005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICKY FIELDS

                            Appellant                  No. 214 WDA 2016


              Appeal from the PCRA Order dated January 12, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0006918-2012

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                               FILED MAY 19, 2017

       Appellant, Ricky Fields, appeals from the order denying his petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

PCRA counsel also filed a petition to withdraw pursuant to Turner/Finley.1

We affirm and grant PCRA counsel’s petition to withdraw.

       Appellant was found guilty of possession of a prohibited firearm,

carrying firearms without a license, and driving while operating privileges

are suspended or revoked.2 The facts of this case are related in an opinion

of the trial court following Appellant’s conviction:

____________________________________________
1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
2
   18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1) and 75 Pa.C.S. § 1543(a),
respectively.
J-S08005-17


       This matter arises out of the arrest on March 4, 2012 of
       [Appellant] following an encounter between [Appellant]
       and police officers responding to a call of shots fired in
       Homestead, Pennsylvania.

          [Appellant joined co-defendant’s] Motion to Suppress all
       evidence obtained during the encounter and a hearing was
       held on December 20, 2012.

          At the Suppression Hearing[,] the Commonwealth called
       Officer James Wintruba of the Homestead Police
       Department[,] who testified that on March 4, 2012 at
       approximately 1:00 a.m. he was dispatched to West 15th
       Avenue in Homestead for a report of numerous shots fired
       in the area. Officer Wintruba testified that this is a high
       crime and drug area with numerous reports of shots fired
       and attempted homicides, as well as a homicide having
       occurred within the last year.

          Officer Wintruba proceeded to an alleyway along the
       rear of the 300 block of W[est] 15th St[reet]. As he was
       in the alleyway he observed a silver four door Cadillac
       parked at an angle on the left side of the street with the
       brake lights on. The rear of the car was one to two feet
       from the curb and the front wheels were touching the curb.
       Officer Wintruba testified that he was using his spotlight to
       scan the area and as he was passing the Cadillac he ran
       the spotlight through the windows and saw the occupants
       slouched down inside the vehicle so low that he could only
       see the tops of their heads. At that point Officer Wintruba
       backed his vehicle up and checked on the registration of
       the vehicle and was informed that the vehicle’s registration
       had been checked four times recently related to possible
       criminal activity.

          Officer Wintruba then decided to watch the vehicle and
       call for backup. As he was watching the vehicle, all four
       doors opened simultaneously and four men got out of the
       vehicle. He noted that the driver was wearing a gray
       jacket and the passenger directly behind him was wearing
       a blue coat with a blue shirt and horizontal stripes. The
       other two passengers were both dressed similarly and
       were similarly built. Officer Wintruba identified [Appellant]
       as the driver of the vehicle and Michael Watts as the left

                                   -2-
J-S08005-17


        rear passenger.       Officer Wintruba testified that after
        [Appellant] exited the vehicle he then returned to the
        driver’s door and appeared to be locking the door before
        walking away again.         Officer Wintruba testified that
        because the other two men who were in the vehicle,
        Duane Alston and Jeffdyn Rushton, were wearing similar
        clothes and were similarly built he could not tell who had
        been sitting in the right front seat and who had been in the
        right rear seat. Officer Wintruba watched the four men
        walk away and followed them in his vehicle until his
        partner arrived.

           At that point, Officer Wintruba approached the men and
        asked to speak to them.            He described them as
        cooperative and informed them that he was investigating a
        report of shots fired. He acknowledged that he was talking
        to them in part to stall for time to allow additional backup
        to arrive as only he and his partner were present. As he
        began speaking to them he could smell an overwhelming
        odor of green fresh marijuana. At that point he told them
        that he believed they had marijuana in their possession
        and he would have to check them.           Officer Wintruba
        testified he informed them that they were being detained
        until he could determine where the marijuana was located
        and each agreed to be patted down.

Trial Ct. Op., 6/24/13, at 2-4 (footnote and citations to the record omitted;

paragraphing added).

     Officer Wintruba further testified, as follows:

        Q. You said they were detained at that point, by that you
        mean they were handcuffed?

        A. They were handcuffed around then. . . . They weren’t
        handcuffed when I said I smelled marijuana. At that point
        I believe they were all handcuffed. Once again, there were
        four of them and two of us. It came across the radio that
        back-up wouldn’t be available for some time.
        ...
        They would have been against the wall, and they were
        very relaxed.


                                     -3-
J-S08005-17


        Q. Did you tell them to go to the wall?

        A. We were in that area, and I explained that since there
        were two of us that we were going to have to handcuff
        them.

N.T., 12/20/12, at 35-36. The trial court’s opinion continues:

        [Officer Wintruba] also asked them for identification.
        [Appellant] produced a Pennsylvania identification card
        which, when checked, came back as showing [Appellant]
        having his driving license suspended. [Appellant] was
        asked if anyone else in the vehicle had a driver’s license
        and [Appellant] then became very nervous and said he
        would call his girlfriend to drive the car and then said he
        would drive the car himself.

            When Michael Watts was asked for identification he
        could not produce any identification but instead identified
        himself as Michael Dickerson and gave a date of birth.
        When that information was checked and came back with
        no record, Mr. Watts then became argumentative as the
        officers tried to obtain more information regarding his
        identity. It was then determined that he was wearing an
        ankle bracelet with an electronic monitor on it at which
        point he was placed in the rear of one of the police
        vehicles. Alston produced identification and was released
        from the scene. Rushton was searched and found in
        possession of marijuana and was placed under arrest.

           At that point Officer Wintruba told [Appellant] that his
        vehicle would have to be towed as no one could drive the
        vehicle and was asked if he would consent to it being
        searched. [Appellant] denied having the keys but when
        told that he was seen locking the driver’s door, [Appellant]
        then said that he lost the keys and he couldn’t find them.

Trial Ct. Op., 6/24/13, at 4-5 (citations to the record omitted).   Appellant

“was placed in” the police vehicle. N.T., 12/20/12, at 18. Officer Wintruba

“transported [Appellant] and Rushton in [his] police car less than a block

back to where the car was parked.” Id. The opinion continues:

                                    -4-
J-S08005-17


         Officer Wintruba then approached the vehicle and looked
         inside using the light from the nearby street light and saw
         a handgun sitting on the floor boards of the right rear seat.
         After seeing the gun[,] Officer Wintruba return to the
         vehicle and asked [Appellant] and Rushton if they had ever
         been arrested before and if they had ever been convicted
         of felonies. Both said they had felony convictions and[,
         after being asked by Officer Wintruba, “Are you guys
         allowed to have any guns,” N.T., 12/20/12, at 19,]
         acknowledged they were not allowed to possess firearms.
         At that point Officer Wintruba returned to the vehicle and,
         using his flashlight, looked through the passenger window
         and saw the magazine and the butt of the handle of a
         firearm projecting from underneath the front seat on the
         driver’s side. He then opened the right rear door and
         retrieved the handgun, a Ruger, from the floor in front of
         the right rear seat and then went to the other side of the
         vehicle and retrieved the second handgun, a Glock, from
         under the driver’s seat. All four men were subsequently
         arrested and charged with possession of firearms.

            Based on the testimony of Officer Wintruba the Motion
         to Suppress was denied.      The case then immediately
         proceeded to a nonjury trial and Officer Wintruba’s
         testimony was incorporated as his trial testimony. On
         cross examination Officer Wintruba acknowledged that Mr.
         Watts was seated in the left rear passenger seat and that
         the handgun was on the right center side of the vehicle.
         He also acknowledged that he didn’t see any furtive
         movement from any of the occupants of the vehicle
         because they were slouched down so low he could only see
         the tops of their heads. He also acknowledged that the
         gun in the front of the car was directly under the front
         seat.

Trial Ct. Op., 6/24/13, at 5 (citations to the record omitted).

      After Officer Wintruba’s testimony, the Commonwealth moved into

evidence a certified conviction for possession with intent to deliver a

controlled substance and a certified firearms license form showing that

Appellant did not have a valid license to carry a firearm.        Commonwealth

                                     -5-
J-S08005-17


Exs. 7-8; N.T., 12/20/12, at 74.      The trial court admitted these exhibits

without objection by Appellant. Id.

     Also relevant to Appellant’s PCRA contentions, the Commonwealth

stated the following during closing arguments:

        They can’t be in the presence of a gun regardless of
        whether it’s their gun or someone else’s gun. Because of
        that, Your Honor, I feel we have met our burden beyond a
        reasonable doubt, and I believe the presence of the guns
        in plain view meets that burden of proof.

N.T., 12/20/12, at 88.

     On December 20, 2012, following a bench trial, Appellant was found

guilty of the firearms charges and of driving while operating privileges are

suspended or revoked.      Appellant was sentenced to four to eight years’

confinement.

     Appellant filed a direct appeal challenging, among other things, that

the trial court should have suppressed the seized evidence because the

police lacked any basis to detain him and the inventory search of the vehicle

was invalid.     This Court held that Appellant waived these two issues

because, instead of filing his own motion to suppress based on the facts and

arguments specific to him, he joined his co-defendant’s motion to suppress,

which was based on different facts and raised arguments peculiar to that co-

defendant.     Commonwealth v. Fields, 94 WDA 2013, at 6 (Pa. Super.,

Nov. 12, 2013), appeal denied, No. 542 WAL 2013, 89 A.3d 660 (Pa.,

Apr. 4, 2014).    Further, Appellant’s then-trial counsel also did not present


                                      -6-
J-S08005-17


any arguments or question any witness at the suppression hearing.          Id.

This Court addressed Appellant’s preserved challenge to the sufficiency of

the evidence and affirmed.

       On July 1, 2014, Appellant filed a timely pro se PCRA petition.3    On

August 12, 2014, PCRA counsel entered his appearance for Appellant, and

on October 8, 2014, he filed an amended PCRA petition.        After holding a

hearing, on January 12, 2016, the PCRA court denied Appellant’s PCRA

petition. Appellant timely appealed on February 11, 2016.

       On November 29, 2016, PCRA counsel filed a Turner/Finley letter and

brief with this Court, along with a motion to withdraw as counsel. Appellant

did not file a pro se or counseled response to the Turner/Finley letter.

       In his Turner/Finley brief, PCRA counsel raises the following

appellate issues on Appellant’s behalf:

          1. Whether trial counsel gave ineffective assistance for
          failing to properly raise the claim that the statement by
          Appellant should have been suppressed pursuant to
          Miranda v. Arizona[, 384 U.S. 436 (1966)]?

          2. Whether trial counsel gave ineffective assistance for
          failing to properly argue that the evidence should be
          suppressed in violation of Article 1, Section 8 of the
____________________________________________
3
   Appellant’s judgment of sentence became final on July 3, 2014, when the
90-day time period for filing an appeal to the United States Supreme Court
expired. See U.S. Sup. Ct. R. 13; 42 Pa.C.S. § 9545(b)(3). His PCRA
petition hence was timely, and this Court therefore has jurisdiction over the
appeal from his petition. See 42 Pa.C.S. § 9545(b)(1) (petition must be
filed no later than one year after judgment of sentence became final);
Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).



                                           -7-
J-S08005-17


        Pennsylvania Constitution and the Fourth Amendment
        when Appellant was subject to an illegal arrest?

        3. Whether trial counsel gave ineffective assistance for
        failing to properly argue that the evidence should be
        suppressed in violation of Article 1, Section 8 of the
        Pennsylvania Constitution and the Fourth Amendment
        when police illegally seized Appellant’s vehicle?

        4. Whether trial counsel gave ineffective assistance for
        failing to object to prosecutor’s argument that the
        Commonwealth was not required to prove possession or
        constructive possession?

Turner/Finley Brief at 7.

     Our standard of review of a PCRA court’s denial of a PCRA petition is

limited to examining whether the PCRA court’s determination is supported by

the record evidence and free of legal error.   Commonwealth v. Wilson,

824 A.2d 331, 333 (Pa. Super. 2003) (en banc).           Before we review

Appellant’s claim, however, we must ascertain whether PCRA counsel

satisfied the requirements to withdraw:

        The Turner/Finley decisions provide the manner for post-
        conviction counsel to withdraw from representation. The
        holdings of those cases mandate an independent review of
        the record by competent counsel before a PCRA court or
        appellate court can authorize an attorney’s withdrawal.
        The necessary independent review requires counsel to file
        a “no-merit” letter detailing the nature and extent of his
        review and list each issue the petitioner wishes to have
        examined, explaining why those issues are meritless. The
        PCRA court, or an appellate court if the no-merit letter is
        filed before it, see Turner, supra, then must conduct its
        own independent evaluation of the record and agree with
        counsel that the petition is without merit.           See
        [Commonwealth v.] Pitts[, 603 Pa. 1, 3 n.1, 981 A.2d
        875, 876 n.1 (2009)].


                                   -8-
J-S08005-17


             In Commonwealth v. Friend, 896 A.2d 607 (Pa.
         Super. 2006)[,] abrogated in part by Pitts, supra, this
         Court imposed additional requirements on counsel that
         closely track the procedure for withdrawing on direct
         appeal.      Pursuant to Friend, counsel is required to
         contemporaneously serve upon his client his no-merit
         letter and application to withdraw along with a statement
         that if the court granted counsel’s withdrawal request, the
         client may proceed pro se or with a privately retained
         attorney. Though Chief Justice Castille noted in Pitts that
         this Court is not authorized to craft procedural rules, the
         Court did not overturn this aspect of Friend as those
         prerequisites    did   not    apply   to   the    petitioner
         in Pitts.    See Pitts, supra at 881 (Castille, C.J.,
         concurring).

            After the decision in Pitts, this Court held
         in Commonwealth v. Widgins, 29 A.3d 816 (Pa. Super.
         2011), that the additional procedural requirements of
         Friend were still applicable during collateral review.

Commonwealth v. Freeland, 106 A.3d 768, 774-75 (Pa. Super. 2014).

      Here, we conclude that PCRA counsel’s Turner/Finley no-merit letter

complies with all of these requirements. See Freeland, 106 A.3d at 774-

75. Accordingly, we conduct our own independent evaluation of the record

to ascertain whether we agree with PCRA counsel that Appellant is not

entitled to relief. See id.

      All four issues raised by Appellant are claims of ineffective assistance

of counsel.   To obtain relief under the PCRA premised on a claim that

counsel was ineffective, a petitioner must demonstrate the following:     (1)

the underlying claim is of arguable merit; (2) counsel had no reasonable

strategic basis for his or her action or inaction; and (3) petitioner was

prejudiced by counsel’s act or omission.   See Commonwealth v. Pierce,

                                    -9-
J-S08005-17


527 A.2d 973, 975 (Pa. 1987). In this context, a finding of “prejudice”

requires the petitioner to show “there is a reasonable probability that, but

for the error of counsel, the outcome of the proceeding would have been

different.”   Commonwealth v. Stevens, 739 A.2d 507, 512 (Pa. 1999);

see also Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013) (“the

petitioner was prejudiced — that is, but for counsel’s deficient stewardship,

there is a reasonable likelihood the outcome of the proceedings would have

been different”). “If a petitioner fails to prove any of these prongs, his claim

fails.” Id. Where “the underlying claim is meritless, the derivative claim of

ineffective assistance of counsel for failing to object has no arguable merit.”

Commonwealth v. Spotz, 47 A.3d 63, 122 (Pa. 2012). “[C]ounsel cannot

be   considered   ineffective   for   failing   to   pursue   a   meritless   claim.”

Commonwealth v. Lopez, 739 A.2d 485, 495 (Pa. 1999), cert. denied,

530 U.S. 1206 (2000).

      We first address the merits of Appellant’s claim that he was improperly

interrogated in violation of Miranda v. Arizona, 384 U.S. 436 (1966).

Turner/Finley Brief at 8-12. Specifically, PCRA counsel challenges Officer

Wintruba’s inquiries about Appellant’s prior arrests, prior felony convictions,

and ability to own firearms, while Appellant was handcuffed and after he had

been patted down by police.       Turner/Finley Brief at 11; see also N.T.,

12/20/12, at 19, 35-36; Trial Ct. Op., 6/24/13, at 4-5.              PCRA counsel

alleges that this claim had merit, but “[a]t the trial, the Commonwealth


                                       - 10 -
J-S08005-17


presented a stipulation that Appellant had been convicted of possession with

the intent to deliver, a felony, which would bar him from possessing a

firearm.        Therefore,      Appellant      cannot    prove   actual   prejudice.”

Turner/Finley Brief at 12.

       We are unable to locate in the notes of testimony the “stipulation”

referenced by counsel, but those notes do show that Appellant’s certified

conviction for possession with intent to deliver a controlled substance and a

certified firearms license form showing that Appellant did not have a valid

license to carry a firearm were both moved into evidence by the

Commonwealth and admitted by the trial court without objection by

Appellant. See Commonwealth Exs. 7-8; N.T., 12/20/12, at 74. In light of

this evidence, Appellant could not prove prejudice.

       In addition, we conclude that Appellant’s Miranda argument lacks

arguable merit. “In a Terry stop,[4] the officer may ask the detainee a

moderate number of questions to determine his identity and to try to obtain

information      confirming       or     dispelling     the   officer’s   suspicions.”

____________________________________________
4
  A “Terry stop” is “[a]n investigative detention [that] occurs when a police
officer temporarily detains an individual by means of physical force or a
show of authority for investigative purposes.” Commonwealth v. Barber,
889 A.2d 587, 592 (Pa. Super. 2005). “Such a detention constitutes a
seizure of a person and thus activates the protections of the Fourth
Amendment and the requirements of Terry v. Ohio, 392 U.S. 1, 88 S.Ct.
1868, 20 L.Ed.2d 889 (1968).” Barber, 889 A.2d at 592. It must be
supported by “reasonable suspicion that the person seized is then engaged
in unlawful activity.” Id. at 593.



                                          - 11 -
J-S08005-17


Commonwealth v. Chase, 960 A.2d 108, 120 (Pa. 2008) (citation and

internal quotation marks omitted). Thus, the simple act of a police officer

stopping an individual and asking him or her for basic biographical

information is permissible. See id. More in-depth interrogation, however,

requires a deeper analysis:

         It is a fundamental precept of constitutional law that a
         suspect subject to a custodial interrogation by police must
         be warned that he has the right to remain silent, that
         anything he says may be used against him in court, and
         that he is entitled to the presence of an attorney.
         Miranda, 384 U.S. at 469, 86 S.Ct. 1602. If an individual
         is not advised of those rights prior to a custodial
         interrogation, any evidence obtained through the
         interrogation is inadmissible at trial. In re K.Q.M., 873
         A.2d 752, 755 (Pa.Super.2005). The Miranda safeguards
         are triggered “whenever a person in custody is subjected
         to either express questioning or its functional equivalent.”
         Rhode Island v. Innis, 446 U.S. 291, 292, 100 S.Ct.
         1682, 64 L.Ed.2d 297 (1980) . . . (defining interrogation to
         include express questioning and its functional equivalent).

Commonwealth v. Freeman, 128 A.3d 1231, 1240 (Pa. Super. 2015).

      In Commonwealth v. Rosas, 875 A.2d 341, 348 (Pa. Super. 2005),

appeal denied, 897 A.2d 456 (Pa. 2006), we held that, “for their safety,

police officers may handcuff individuals during an investigative detention.”

In Commonwealth v. Guillespie, 745 A.2d 654, 660–61 (Pa. Super.

2000), we determined that the act of handcuffing suspects during an

investigatory detention “was merely part and parcel of ensuring the safe

detaining of the individuals during the lawful Terry stop,” and we could not

“find that the officer’s detention of Guillespie and the fact that he was placed


                                     - 12 -
J-S08005-17


in handcuffs immediately rose to the level of an unwarranted custodial

detention.”

      In Commonwealth v. Pakacki, 901 A.2d 983, 988 (Pa. 2006), a

police officer conducted a pat-down and “felt an object in the defendant’s left

front pants pocket; he asked what it was, and the defendant responded it

was ‘chronic,’ which the officer knew to be a street term for marijuana.” The

Supreme Court of Pennsylvania held that this pat-down search was not the

functional equivalent of an arrest and that pat-down searches do not place a

suspect in custody for Miranda purposes.

      In Commonwealth v. Revere, 888 A.2d 694 (Pa. 2005), the

Supreme Court of Pennsylvania was “persuaded that a hard and fast rule

that would equate placing a suspect in a police vehicle and transporting him

with an arrest requiring probable cause, in all instances, would be an

arbitrarily crabbed view of Terry.” Id. at 706 (footnote omitted). “[T]here

is no hard and fast rule which prohibits the movement of suspects during the

course of an investigative detention.” Id. at 703-04.

      Instantly, we focus our discussion upon whether Appellant was “in

custody” for Miranda purposes at the time of his statement. According to

Officer Wintruba, he handcuffed the suspects because there were four

suspects and only two officers, as back-up would not be available for some

time. N.T., 12/20/12, at 35. They were also in a high-crime area, late at

night. Trial Ct. Op., 6/24/13, at 2-3.


                                    - 13 -
J-S08005-17


      Since being handcuffed for purposes of officers’ safety, being patted

down, and being transported are insufficient to establish that a defendant

was in custody at the time that he was questioned by police, we hold that

Appellant was not in custody so as to require Miranda warnings.              See

Pakacki, 91 A.2d at 988; Revere, 888 A.2d at 703-04, 706; Rosas, 875

A.2d at 348; Guillespie, 745 A.2d at 660–61.         Accordingly, his Miranda

challenge is meritless, and “counsel cannot be considered ineffective for

failing to pursue a meritless claim.”    Lopez, 739 A.2d at 495.        Thus, we

disagree   with   PCRA   counsel’s   contention   that   Appellant’s   underlying

Miranda claim had merit.

      Appellant’s next claims that trial counsel gave ineffective assistance for

failing to argue that evidence stemming from Appellant’s allegedly illegal

arrest should be suppressed. Turner/Finley Brief at 12-13. According to

Appellant, this “illegal arrest” occurred when Appellant was detained “to

determine who had the marijuana,” handcuffed, and subjected to a “‘pat

down’ search.” Id. (citing N.T., 12/20/12, at 35-36).          For the reasons

explained above, Appellant was neither in custody nor arrested at this time.

See Pakacki, 91 A.2d at 988; Revere, 888 A.2d at 703-04, 706; Rosas,

875 A.2d at 348; Guillespie, 745 A.2d at 660–61. Thus, Appellant’s illegal

arrest claim is meritless, as is his derivative ineffective assistance of counsel

claim. Lopez, 739 A.2d at 495.




                                     - 14 -
J-S08005-17


      Appellant further claims that trial counsel gave ineffective assistance

by not properly arguing that evidence stemming from Appellant’s motor

vehicle   search   –   specifically,   the   firearm   –   should   be   suppressed.

Turner/Finley Brief at 13-14.

      Our review of the record discloses that in Appellant’s direct appeal,

trial counsel did argue that the search of Appellant’s vehicle and the seizure

of the handguns within it were invalid and that the firearms should thus be

suppressed.   Trial Ct. Op., 6/24/13, at 2.       Appellant’s PCRA claim on this

issue therefore is without merit. In addition, after a thorough review of the

record, the briefs of the parties, the applicable law, and the well-reasoned

direct appeal opinion of the Honorable Randal B. Todd dated June 24, 2013,

we conclude that no relief is due on this issue because there was no proper

basis for suppression.       See Trial Ct. Op., 6/24/13, at 11-13 (finding:

pursuant to Commonwealth v. Liddie, 21 A.3d 229, 233-34, 236 (Pa.

Super. 2011) (en banc), that a warrantless search of a vehicle is justified

and the evidence seized therefrom should not be suppressed when the

officer observed the vehicle from a lawful vantage point, the incriminating

nature of the evidence was immediately apparent, and probable cause arose

suddenly and without any advance warning that the defendant or his vehicle

would be the target of an investigation; here, the testimony demonstrated

that the firearms were in plain view when Officer Wintruba approached the




                                        - 15 -
J-S08005-17


vehicle and were seized pursuant to this limited exception). 5          Accordingly,

with respect to Appellant’s third issue raised in this current appeal, we affirm

on the basis of the trial court’s direct appeal opinion.

       Finally, Appellant claims that trial counsel was ineffective for failing to

object   to   the   Commonwealth’s         closing   argument,   alleging   that   the

Commonwealth had improperly stated the law about possession. To prove

ineffective assistance of counsel, a petitioner must show that he was

prejudiced by counsel’s act or omission.             Pierce, 527 A.2d at 975.       In

Commonwealth v. McFadden, 156 A.3d 299, 309 (Pa. Super. 2017), we

wrote, “This was a bench trial, and a trial court acting as the fact-finder is

presumed to know the law, ignore prejudicial statements, and disregard

inadmissible evidence” (emphasis added; citation and internal quotation

marks omitted). Appellant had a non-jury trial; thus, in the current action,

the trial court is also presumed to have known the law and to have ignored

any inaccurate statements about the law made by either counsel. See id.

Hence, Appellant has failed to demonstrate prejudice and, therefore, cannot

establish ineffective assistance of counsel. See Pierce, 527 A.2d at 975.



____________________________________________
5
   On direct appeal, this Court held that Appellant’s challenge to the trial
court’s failure to suppress evidence that Appellant claimed was the fruit of
illegal searches and seizures was waived. Fields, 94 WDA 2013, at 5. The
trial court’s analysis of this claim nevertheless is applicable to the
substantive issue underlying Appellant’s third ineffective assistance of
counsel challenge for the instant collateral appeal.



                                          - 16 -
J-S08005-17


     For the reasons stated above, we affirm the PCRA court’s order.

Because, for Appellant’s third issue on appeal, we affirm partly on the basis

of the trial court’s opinion of June 24, 2013, the parties are instructed to

attach a copy of the trial court’s opinion of June 24, 2013, to all future

filings. We also grant PCRA counsel’s petition to withdraw.

     Petition to withdraw granted. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2017




                                   - 17 -